UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-3493 American Federation of Labor and Congress of Industrial Organizations Housing Investment Trust (Exact name of registrant as specified in charter) 2401 Pennsylvania Avenue, N.W., Suite 200 Washington, D.C. 20037 (Address of principal executive offices)(Zip code) Kenneth G. Lore, Esq. Katten Muchin Rosenman LLP 2treet, N.W., North Tower Suite 200 Washington, DC 20007 (Name and address of agent for service) (202) 331-8055 (Registrant’s telephone number, including area code) Date of fiscal year end: December 31 Date of reporting period: January 1, 2013 - December 31, 2013 Item 1.Reports to Stockholders. A copy of the 2013 Annual Report (the “Report”) of the AFL-CIO Housing Investment Trust (the “Trust” or “Registrant”) transmitted to Trust participants pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (17 CFR 270.30e-1) (the “Act”), is included herewith. MESSAGE FROM THE AFL-CIO President The AFL-CIO Housing Investment Trust embodies in so many ways what working people want in an investment fund. Despite the challenges of the past year, the HIT continues to provide the competitive fixed-income returns its investors expect from a fund that carries the AFL-CIO name – and as seen in this report, it should be well-positioned for success in the period ahead. This is a fund that continues to be a prudent option for investors seeking the diversification of fixed-income and the income advantage that comes from investing in construction-related multifamily securities. The HIT also responds to our need for investment in America’s communities. The HIT does not just buy and sell securities– it puts pension capital to work in the neighborhoods where union members live. Those investments are generating union work through the HIT’s Construction Jobs Initiative, and they are adding to the stock of housing affordable to low- and middle-income families. The HIT has been an active supporter of the AFL-CIO’s effort to promote sustainable construction practices. Pension capital invested through the HIT’s Green Jobs Initiative is helping to make our housing infrastructure more energy-efficient. The labor movement takes very seriously its responsibility to the world’s climate and energy resources, and we are proud to point to the $540 million that the HIT has invested since 2011 to retrofit and rehabilitate 13 housing projects. Those investments are saving energy, saving money, and creating union jobs in our communities – jobs that cannot be offshored – while helping the HIT offer competitive returns to its investors. As a fixed-income fund, that track record is unrivaled. The HIT is helping to build our future the union way – engaging labor’s capital as a partner in local development efforts that improve the lives of working families. The HIT has been a consistent leader in responsible investing, with a long history of competitive returns, community development, and union job creation. That’s an outstanding record, and the HIT’s investors are making it possible. We ask pension trustees who care about responsible, competitive investing to give serious consideration to investing in the HIT. Richard L. Trumka President, AFL-CIO Trustee, AFL-CIO Housing Investment Trust A N N U A L R E P O R T 2 0 1 31 To Our Investors The AFL-CIO Housing Investment Trust’s performance in recent years reflects the dramatic impact of the Construction Jobs Initiative. Since launching the initiative in 2009, at the height of the construction jobs crisis, the HIT has invested $1.54 billion of its capital into a $3.5 billion, 63-project, union-built stimulus program. These construction-related investments helped the HIT generate a competitive cumulative net return of 23.9% for the period 2009-2013. At the same time, the HIT’s net asset value grew by 30%. Investors responded to the initiative with $1.1 billion of new capital for the HIT – including $310 million from 58 new participants. Current HIT participants, with their 90% rate of dividend reinvestment, have also spurred net asset growth. With your continued support, we pledge to work to achieve the HIT’s goal of creating 25,000 union construction jobs by year-end 2015. The HIT has the capital, experience, and discipline needed to take advantage of new investment opportunities. With the ongoing market demand for multifamily housing, together with its pipeline of prospective projects, the HIT expects to have attractive opportunities for prudent investments in the multifamily mortgage-backed securities that are its specialty. Going forward, we expect the HIT to continue to offer relative value to participants, with higher yield, higher credit quality, and similar interest rate risk compared to the HIT’s benchmark, as well as desirable diversification benefits. As we take note of the HIT’s 30th birthday this year, we believe few other fixed-income funds can come close to the HIT’s record of competitive performance, union job creation, and affordable housing financed. What the HIT has achieved, especially in the past five years through the Construction Jobs Initiative, is unmatched. With your continued support, we look forward to further success in investment performance, job creation and rebuilding America’s communities. Steve Coyle Chief Executive Officer 2A F L - C I O H O U S I N G I N V E S T M E N T T R U S TComplete performance information, including net returns, is discussed on page 4. MESSAGE FROM THE HIT Chairman I am pleased to report that the AFL-CIO Housing Investment Trust has completed another successful year, maintaining its competitive returns to investors relative to the benchmark and putting union members back to work building their communities through the Construction Jobs Initiative. Like all fixed-income managers in 2013, the HIT was affected by the sharp jump in interest rates during the year. Nevertheless, with the investment strategy described in this report, the HIT is working to build value and maintain its income advantage relative to the benchmark in this changing interest rate environment as it adds desirable multifamily investments to the portfolio. The HIT’s Construction Jobs Initiative continues to be a vital part of that investment strategy. This job-generating initiative has demonstrated the power of union pension capital as a stimulus tool by creating close to 18,000 union construction jobs since 2009. The initiative is helping thousands of union families keep food on the table in a time of high construction unemployment, and providing an economic jump-start for local communities. The construction-related investments made through the initiative have had an equally positive impact on the HIT’s performance, helping achieve a competitive cumulative net return over the five-year period since the initiative began. Investors continue to express their appreciation of the Construction Jobs Initiative by bringing new capital investment to the HIT. We greatly appreciate the confidence of our investors, who have strongly supported this jobs initiative with new investment in the HIT and who made 2013 the HIT’s best year for new capital in more than a decade. With $4.5 billion of total net assets, the HIT has the capacity to consider financing virtually any size project and can selectively invest in those offering the greatest benefits for the portfolio, while creating as many jobs as possible for members of the building and construction trades unions. We thank our investors for your continuing support, which plays such a vital role in this success. John J. Sweeney President Emeritus, AFL-CIO Chairman, AFL-CIO Housing Investment Trust A N N U A L R E P O R T 2 0 1 33 Discussion of Fund Performance In a difficult rate environment, the HIT has continued to deliver competitive returns to its investors relative to the benchmark. OVERVIEW OF 2013: The AFL-CIO HousingInvestment Trust outperformed its benchmark, the Barclays Capital Aggregate Bond Index, on a gross basis for the 21st consecutive calendar year. Its gross one-year return of -1.95% exceeded the benchmark by 7 basis points for the year ended December 31, 2013 – a year of rapid increases in interest rates and mixed signs of economic recovery – and its net return of -2.37% underperformed by 35 basis points, as seen in the chart below. For the fourth quarter, the HIT’s positive returns of 0.21% gross and 0.10% net contrasted with the benchmark’s -0.14% return. Throughout the year, the HIT adhered to its strategy of focusing on the multifamily investments that are its strength. These investments helped produce the HIT’s yield advantage of 55 basis points over the benchmark at December 31, while continuing to generate much-needed affordable housing and union construction jobs – nearly 18,000 jobs since 2009 under the HIT’s Construction Jobs Initiative. A large project pipeline, together with a strong influx of capital from investors, positions the HIT to take advantage of higher rates and a favorable multifamily market by adding new construction-related multifamily mortgage-backed securities (MBS) to the portfolio. This investment strategy is designed to offer relative value to participants, with higher yield, higher credit quality, and similar interest rate risk versus the benchmark along with the added benefit of diversification. Despite the challenging environment, the HIT had its best year for raising capital since 2003 with $431 million of investments from participants. That sum reflected nearly $300 million of new investments, including funds from 14 new participants, and a 90% rate of dividend reinvestment. 4A F L - C I O H O U S I N G I N V E S T M E N T T R U S T The HIT’s investment strategy is to generate an income advantage by overweighting high credit quality multifamily MBS. STRATEGY IN A CHALLENGING YEAR: The HIT’s performance relative to its benchmark at December 31, 2013, was enhanced by the yield advantage generated by the multifamily MBS in which it specializes. These high credit quality multifamily securities comprised over 62% of the HIT’s portfolio at year-end. Their performance helped the HIT to surpass the benchmark in gross performance despite a very strong year for corporate bonds, which the HIT does not hold but which comprised 22.3% of the benchmark at December 31. The HIT managed its duration position to be generally 0.25 to 0.5 years shorter than the benchmark during the year, which also helped its performance as intermediate- and long-term interest rates rose dramatically. Although spreads between U.S. Treasury securities and multifamily MBS widened during the year, the HIT helped mitigate the impact on the portfolio with its positioning in higher coupon securities and in Fannie Mae multifamily securities, both of which outperformed in the multifamily sector during the year. Drawing on its ability to originate and structure multifamily investments to meet the needs of the portfolio, the HIT made new commitments of $279 million to finance the construction or substantial rehabilitation of six multifamily and healthcare projects. These projects, with total development value of $550 million, should generate approximately 1,685 union construction jobs and 3,924 housing units as part of the HIT’s Construction Jobs Initiative. The new 2013 investments average over $45 million in size, reflecting a growing capacity to finance larger, higher-impact projects. The HIT’s investment objective is to generate competitive risk-adjusted returns versus its benchmark. Its strategy is to overweight high credit quality multifamily MBS. The HIT substitutes these multifamily assets for corporate bonds and some Treasuries in the benchmark. This strategy enables investors to benefit in the long term from high credit quality, an income advantage over the benchmark, and important diversification from equities and other riskier assets. A N N U A L R E P O R T 2 0 1 35 MARKET CONDITIONS: Interest rates rose in 2013 fromhistoric lows, producing negative annual returns for the U.S. investment grade fixed-income market for just the third time in over three decades. The Federal Reserve supported low interest rates to aid the economic recovery through its Quantitative Easing program of bond purchases. When remarks by Fed Chairman Ben Bernanke in the spring caused markets to anticipate the tapering of those bond purchases sooner than previously expected, demand for fixed-income securities fell, causing rates to rise rapidly. The 10-year U.S. Treasury rate was 3.04% at year-end, up from 1.78% a year earlier. Despite the higher rate environment, inflation remained well below the Fed’s 2% target, and the Fed has pledged to keep the federal funds rate near zero for some time, due to continued concerns about the unsteady pace of recovery. While the national unemployment rate dipped to 6.7% at year-end, the drop reflected both modest job growth and a shrinking workforce. The large and rapid rise in interest rates in the spring and summer precipitated spread widening, and multifamily spreads widened more than many other sectors. By the fourth quarter, spreads began to tighten. At year-end the spreads for high credit quality multifamily MBS remained attractive by historical standards, and the HIT intends to continue taking advantage of investment opportunities in this sector. 6A F L - C I O H O U S I N G I N V E S T M E N T T R U S T The HIT is an attractive choice for long-term investors seeking income, high credit quality, and diversification benefits. OPPORTUNITIES AHEAD: The HIT should be well-positioned in this challenging environment to meet its investment objectives going forward. Rising interest rates and the portfolio’s concentration in high credit quality multifamily MBS helped increase the portfolio’s yield to worst by 76 basis points to 3.00% at the end of 2013, up from 2.24% a year earlier. Its investment strategy is to take advantage of higher rates and wider spreads in the high credit quality multifamily MBS that are its area of special expertise. The HIT has a large and diverse pipeline of prospective construction-related investments, and it intends to selectively add these higher-yielding investments to the portfolio to enhance value. These multifamily assets are expected to generate more income than other government-backed securities with similar credit quality and duration, while meeting the HIT’s collateral objectives of creating union jobs and affordable housing. Strong demand for multifamily rental housing is projected to continue, reflecting demographics and the aging of much existing affordable housing stock, and this should generate prudent investment opportunities for the portfolio in the period ahead. The HIT is actively seeking additional capital from participants to support this investment strategy. Fixed income remains an important asset class for a diversified portfolio. With its multifamily specialization, the HIT should continue to be an attractive choice for long-term investors seeking income, high credit quality, and diversification, together with the ability to generate union jobs and affordable housing at a time when both continue to be in high demand. A N N U A L R E P O R T 2 0 1 37 Update: Construction Jobs Initiative Multifamily investments not only contributed to the HIT’s competitive performance versus the benchmark in 2013, but the underlying projects also continued to help put thousands of union members to work building and rehabilitating much-needed affordable housing and healthcare facilities in their communities. The HIT’s Construction Jobs Initiative continues to be the vehicle for originating these investments. Begun five years ago as a response to the Great Recession, the Construction Jobs Initiative has created nearly 18,000 union construction jobs to date. Supported by substantial new capital from its investors, the HIT has invested more than $1.5 billion into this initiative since 2009. Together with projects financed by the HIT’s wholly owned subsidiary, Building America CDE, Inc., these investments have leveraged more than $3.5 billion of total development investment, creating or preserving 20,855 units of housing at 63 projects in 30 cities. In early 2013, the HIT’s Board of Trustees resolved to expand the Construction Jobs Initiative for the third time, setting a new job creation goal of 25,000 union construction jobs. With continued support from its investors, the HIT intends to reach that goal before the end of 2015. Although unemployment in the construction trades is down significantly from the 27.1% peak in 2010, these workers still faced a jobless rate of 11.4% at year-end. “The AFL-CIO Housing Investment Trust’s investment in Arc Light and in Potrero Launch and then in 333 Harrison helped us through and out of the recession.” —Secretary-Treasurer Michael Theriault, San Francisco Building & Construction Trades Council Stout Street Health Center, Denver 8A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Building America is helping broaden the impact of the Construction Jobs Initiative by providing New Markets Tax Credits that it received from the federal government to help close capital gaps for projects in low-income communities. Since 2011, Building America has allocated $85 million of tax credits to 11 projects that are revitalizing neighborhoods, creating union construction jobs and permanent employment, and improving residents’ quality of life through new mixed-use developments and healthcare facilities. During 2013, a total of 26 HIT and Building America projects were under construction, representing $1.7 billion of development activity and an estimated 7,400 union construction jobs. Some notable projects are described below. Stout Street Health Center, Denver. This $35.3 milliondevelopment sponsored by the Colorado Coalition for the Homeless will expand health services to some of Denver’s neediest individuals with support from $8.5 million in tax credits from Building America. The project is generating an estimated 210 union construction jobs. Georgetowne Homes I and II, Boston. HIT financing of$116 million will preserve affordability and make energy-saving retrofits at these aging residential developments in Boston’s Hyde Park neighborhood. The investment in the two projects, with a total of 967 housing units, should create approximately 645 union construction jobs. Amalgamated Warbasse Houses, Brooklyn. In the wake of Superstorm Sandy, the HIT acted quickly with a short-termdirect loan of $89 million to help this 2,585-unit union-developed cooperative make repairs, mitigate future storm damage, and refinance existing debt to produce cost savings for the co-op’s members. 2101 South Michigan, Chicago. With $32 million from the HIT, this aging property on the city’s Near South Side will undergo a $41.8 million rehabilitation to update and preserve 250 units of mixed-income housing. The HIT’s support will help create approximately 245 union construction jobs. A N N U A L R E P O R T 2 0 1 39 Other Important Information EXPENSE EXAMPLE Participants in the HIT incur ongoing expenses related to the management and distribution activities of the HIT, as well as certain other expenses. The expense example in the table below is intended to help participants understand the ongoing costs (in dollars) of investing in the HIT and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period, July 1, 2013, and held for the entire period ended December 31, 2013. Actual Expenses: The first line of the table below provides information about actual account values and actual expenses. Participants may use the information in this line, together with the amount they invested, to estimate the expenses that they paid over the period. Simply divide the account value by $1,000 (for example, an $800,000 account value divided by $1,000 800), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Six-Month Period Ended December 31, 2013” to estimate the expenses paid on a particular account during this period. Hypothetical Expenses (for Comparison Purposes Only): The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the HIT’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the HIT’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses a participant paid for the period. Participants may use this information to compare the ongoing costs of investing in the HIT and other mutual funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other mutual funds. Please note that this example is useful in comparing funds’ ongoing costs only. It does not include any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. The HIT does not have such transactional costs, but many other funds do. AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULES In addition to disclosure in the Annual and Semi-Annual Reports to Participants, the HIT also files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The HIT’s reports on Form N-Q are made available on the SEC’s website at http://www. sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information relating to the hours and operation of the SEC’s Public Reference Room may be obtained by calling 800-SEC-0330. Participants may also obtain copies of the HIT’s Form N-Q reports, without charge, upon request, by calling the HIT collect at 202-331-8055. PROXY VOTING Except for its shares in its wholly owned subsidiary, Building America CDE, Inc., the HIT invests exclusively in non -voting securities and has not deemed it necessary to adopt policies and procedures for the voting of portfolio securities. The HIT has reported information regarding how it voted in matters related to its subsidiary in its most recent filing with the SEC on Form N-PX. This filing is available on the SEC’s website at http://www.sec.gov. Participants may also obtain a copy of the HIT’s report on Form N-PX, without charge, upon request, by calling the HIT collect at 202-331-8055. Beginning Ending Expenses Paid During Account Value Account Value Six-Month Period Ended July 1, 2013 December 31, 2013 December 31, 2013* Actual expenses
